                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

 AMI BUSH,                                      )
                                                )
         Plaintiff,                             )
                                                )          NO. 3:19-cv-00196
 v.                                             )          JUDGE RICHARDSON
                                                )
 METRO INDUSTRIAL,                              )
                                                )
         Defendant.                             )


                                             ORDER

        Pending before the Court is a Report and Recommendation (Doc. No. 13) of the Magistrate

Judge, to which no objections have been file. The failure to object to a report and recommendation

releases the Court from its duty to independently review the matter. Frias v. Frias, No. 2:18-cv-

00076, 2019 WL 549506, at * 2 (M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., Case

No. 18-cv-11851, 2019 WL 1242372, at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn,

474 U.S. 140, 149 (1985)). The district court is not required to review, under a de novo or any

other standard, those aspects of the report and recommendation to which no objection is made.

Ashraf v. Adventist Health System/Sunbelt, Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018);

Benson v. Walden Security, Case No. 3:18-cv-0010, 2018 WL 6322332, at * 3 (M.D. Tenn. Dec.

4, 2018). The district court should adopt the magistrate judge’s findings and rulings to which no

specific objection is filed. Id.

        Nonetheless, the Court has reviewed the Report and Recommendation and Plaintiff’s

recently filed Proof of Service. The Magistrate Judge recommended that this case be dismissed for

Plaintiff’s failure to prosecute. Despite two Orders by the Magistrate Judge, requiring Plaintiff to
explain his failure to serve Defendant within 90 days after the filing of the Complaint, pursuant to

Fed. R. Civ. P. 4(m), Plaintiff filed no such explanation.

       Although Plaintiff has now filed Proof of Service (Doc. No. 15), he has not shown good

cause for the failure to serve Defendant within 90 days. Therefore, pursuant to Fed. R. Civ. P.

4(m), the Report and Recommendation is adopted and approved, and this case is DISMISSED

without prejudice.

       IT IS SO ORDERED.

                                                      ___________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
